COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00372-CV


TOM FRANKLIN                                                         APPELLANT

                                        V.

U.S. BANK NATIONAL                                                     APPELLEE
ASSOCIATION


                                    ------------

          FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                        MEMORANDUM OPINION1
                                    ------------

      Appellant Tom Franklin attempts a pro se appeal of the trial court’s

September 20, 2011 order granting appellee U.S. Bank National Association’s

motion for nonsuit.

      On December 28, 2011, we sent appellant a letter informing him of our

concern that we lacked jurisdiction over the appeal because the trial court’s order


      1
       See Tex. R. App. P. 47.4.
granting appellee’s motion for nonsuit did not appear to be an appealable order.

We stated that unless appellant or any party desiring to continue the appeal filed

with the court on or before January 9, 2012, a response showing grounds for

continuing the appeal, we would dismiss the appeal for want of jurisdiction.

      Appellant has filed a response, but it does not show grounds to continue

the appeal. Therefore, we dismiss the appeal.2 See Tex. R. App. P. 42.3(a),

43.2(f); Travelers Ins. Co. v. Joachim, 315 S.W.3d 860, 862 (Tex. 2010) (stating

that a nonsuit renders the merits of the nonsuited case moot); see also City of

Dallas v. Albert, No. 07-0284, 2011 WL 3796339, at *5 (Tex. Aug. 26, 2011)

(stating that when a claim is nonsuited, the controversy as to that claim is

extinguished, the merits become moot, and jurisdiction as to the claim is lost).



                                                   PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: January 26, 2012




      2
      We need not address the grounds presented in appellee’s December 2,
2011 motion to dismiss for want of jurisdiction, rendered moot by our resolution
here.

                                         2